Citation Nr: 1400811	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  09-06 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for low back disability.

2. Entitlement to service connection for right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel
INTRODUCTION

The Veteran served on active duty from September 1955 to August 1957. He had additional subsequent periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In a May 1998 rating decision, the RO denied the Veteran's claim for service connection for low back disability. The RO received the Veteran's notice of disagreement in June 1998, but the notice of disagreement was not acknowledged until issuance of a statement of the case in February 2009. The Veteran submitted a substantive appeal later that month.

The Veteran also appeals a September 2007 RO rating decision in which the RO denied his claim for service connection for right shoulder disability.

The Virtual VA paperless claims processing system was reviewed.

The Veteran testified at a Travel Board hearing before the undersigned in March 2011. The transcript of that hearing is of record and was reviewed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that the Veteran has a low back disorder due to any incident of his military service.

2. The preponderance of the evidence is against a finding that the Veteran has a right shoulder disability due to any incident of his military service.


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection for a low back disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2. The criteria for the establishment of service connection for a right shoulder disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the issues on appeal. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:



(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).


After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996).

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).




An April 2007 letter explained the evidence necessary to substantiate a claim for service connection. The letter also notified the Veteran how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006). As VCAA notice was not completed prior to the initial AOJ adjudication of the claim for the issue of entitlement to service connection for a low back disorder, such notice was not compliant with Pelegrini. However, since the case was readjudicated thereafter, there has been no prejudice to the Veteran in this regard. See Prickett v. Nicholson, 20 Vet.App. 370, 376 (2006).

In a June 2011 remand the Board requested that the RO/AMC obtain the Veteran's Social Security Administration (SSA) records and any missing reserve service treatment records afford him a new examination to include an opinion with regard to the etiology of the Veteran's low back and right shoulder conditions.

A November 2011 Formal Finding indicated that the Veteran's SSA records were not available for review. An October 2012 Formal Finding stated that there were no additional reserve service treatment records found. The VA examination to include an opinion with regard to etiology was obtained. Thus, the Board's remand instructions have been complied with. See Stegall v. West, 11 Vet.App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims. The claims file contains service treatment records and reports of post-service medical treatment and a report of an October 2011 VA examination. VA has a duty to ensure the resulting medical opinions are adequate. Barr v. Nicholson, 21 Vet.App.303, 312 (2007). The October 2011 examination report reflects review of the claims file, and interview and examination of the Veteran. The examination is informed, medically competent and responsive to the issue under consideration.

With regard to the March 2011 Travel Board hearing, in Bryant v. Shinseki, 23 Vet App 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked. See also 38 C.F.R. § 3.103(c)(2). At the March 2011 hearing, the Veterans Law Judge and representative for the Veteran outlined the service connection issues on appeal and engaged in a colloquy with the Veteran as to substantiation of the claims. This hearing was fully adequate.

The applicable duties to notify and assist have been satisfied. There is sufficient evidence on file in order to decide this appeal and the Veteran has been given ample opportunity to present evidence and argument in support of his claims. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained and the case is ready for appellate review. See 38 C.F.R. § 3.103 (2012). 

Merits of the Claims

The Veteran seeks service connection for a low back disability and a right shoulder disability resulting from injuries during his military service.  There is no competent, probative evidence linking his claimed disorders to military service and the claims will be denied. 38 C.F.R. § 3.102.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007).
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 

However, the U.S. Court of Appeals for the Federal Circuit held that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a). Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases."). If a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if a listed disease, such as arthritis, became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. Such a presumption would be rebuttable, however, by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty." 38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2012); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).

Active duty is defined as full-time duty in the Armed Forces, other than active duty for training. See 38 U.S.C.A. § 101(21)(A) (West 2002). Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes." 38 U.S.C.A. § 101(22)(A) (West 2002); 38 C.F.R. § 3.6(c) (2012). The definition also means, in the case of members of the Army National Guard or Air National Guard of any state, full-time duty under section 316, 502, 503, 504, or 505 of title 32 U.S. Code. 38 U.S.C.A. § 101(22)(C). Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," which each Reservist or National Guardsman must perform each year. It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is often referred to as "weekend warrior" training. These drills are deemed to be part-time training.

The Veteran's service treatment records from his period of active duty service from September 1955 to August 1957 did not note any complaints or diagnoses of either a low back disability or a right shoulder disability. Records from a period of period of ACDUTRA/INACDUTRA dated in July 1995 indicated that the Veteran had hurt his back at civilian employment two months prior - he had fallen in a ditch the night before and reinjured his back. He was diagnosed with acute lumbar radiculopathy and a May 1996 report of medical history noted that he had injured his back a year previously. There was also a record of a 1984 injury, but the treatment record is illegible.

Private treatment records associated with the May 1995 back injury noted that the Veteran hurt his back moving equipment at work. He was diagnosed with left lumbar radiculopathy. The records noted that the doctor provided the Veteran with a note so that he could avoid stooping and heavy lifting during his military reserve duty. 

The Veteran served as a Naval Reserve squad leader in as a welder from August 1957-November 1961; November 1978 to November 1980; and January 1981 to January 1987. A February 1996 medical board recommendation found him unfit for duty. Post active duty service the Veteran worked for the City and County of Denver in an auto body shop. He had multiple light duty work related back injuries in April 1984, April 1985, 1990, and May 1995. He received SSA disability after his retirement in 1997. He denied any other back injuries prior to service or after retirement. In September 2008, he had back surgery, posterior fusion of L1 through S1 with anteriolateral fusion L3-L4, and L5-S1 interbody cage fusion. 

The Veteran was afforded a VA examination in October 2011. The examiner diagnosed the Veteran with lumbar degenerative joint and disc disease with resolution of radiculopathy following extensive lumbar fusion from L1 through S1 with postoperative right lateral femoral cutaneous sensory neuropathy. The examiner reviewed the Veteran's claims file and provided a thorough examination of the Veteran. He noted the previous work-related injuries with progressive degenerative changes noted on x-rays associated with each injury. He noted a 1984 in-service injury for which the documentation was hard to read and the July 1995 injury that occurred shortly after an injury at work. 

The examiner determined that his current back condition of residual degenerative changes managed with extensive lumbar fusion stemmed from his multiple work-related injuries and was less likely than not caused by or aggravated by injuries experienced in active duty, ACDUTRA/INACDUTRA. The examiner explained that the number and extent of work related injuries far outweighed his service related injuries and his current status was the natural progression of work related injuries and their incumbent treatment. 

With regard to the Veteran's right shoulder, the Veteran's service treatment records from both active duty and ACDUTRA/INACDUTRA are absent any complaints or diagnosis of a right shoulder injury. 

The first post service treatment record of an upper extremity injury is a January 1984 report of an injury at work to the Veteran's right biceps. In July 1993 the Veteran strained his right rotator cuff while working on a bumper. A March 1997 private treatment record indicated a work related injury to his right shoulder. A 2007 VA treatment record noted right shoulder abduction to 70 degrees with painful external rotation. 

The Veteran was afforded a VA examination in October 2011. He was diagnosed with right shoulder rotator cuff tear with AC joint degenerative joint disease. The examiner reviewed the Veteran's claims file, provided a thorough examination and opined that the Veteran's residual right rotator cuff injury and degenerative joint disease was not caused or aggravated by his active duty, ACDUTRA or INACDUTRA. He further explained that the Veteran did not seem to remember any work related injuries to his right shoulder, despite the documentation. The examiner observed that in his opinion, the Veteran's account of an in-service right shoulder injury was not credible. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet.App. 362, 367 (2001). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In weighing lay evidence, the Board must render a finding with regard to both competency and credibility. See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006). Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself. The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). This would include weighing the absence of contemporary medical evidence against lay statements. In addition, the U.S. Court of Appeals for Veterans Claims (Court) held that the credibility of lay evidence can be affected and even impeached by factors such as inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record. See Macarubbo v. Gober, 10 Vet. App. 388 (1997).

The Veteran's contends that his low back and right shoulder disabilities were due to injuries that occurred during periods of ACDUTRA and INACDUTRA. Laypersons are generally not capable of opining on matters requiring medical knowledge. Bostain v. West, 11 Vet. App. 124, 127 (1998) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder). Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994); Charles v. Principi, 16 Vet. App. 370 (2002). As a lay person, the Veteran is not competent to provide evidence as to complex medical questions. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). Therefore, his opinion is not competent with regard to an assessment as to etiology for this low back claim, given the various intercurrent work-related injuries that occurred. And there is no evidence that he injured his right shoulder during a period of ACDUTRA or INACDUTRA. Therefore, the lay statements as to a nexus are outweighed by the probative medical evidence of record which does not relate the Veteran's low back disability or his right shoulder disability to any incident of the Veteran's military service. 

The October 2011 VA examiner's opinion is the most probative medical evidence addressing the etiology of the Veteran's disorders because it is clearly factually informed, medically based and responsive to this inquiry. The October 2011 report revealed that the examiner conducted a thorough examination of the Veteran, was based on a review of the file, and provided a full and complete rationale for his opinion. The examiner reviewed the Veteran's medical history and determined that his low back and right shoulder disabilities were primarily the result of intercurrent work-related injuries. As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches." Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993). The credibility and weight to be attached to these opinions is within the province of the Board. Id. See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases). 

As the VA examiner's October 2011 opinion is based upon an evaluation of the Veteran and review of the claims folder, the Board finds that it is entitled to the most weight regarding the etiology of the Veteran's low back and right shoulder disabilities. The opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position. Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

Most critically, the Veteran's essential contention of a nexus between the in-service injuries and his current diagnosis of a low back and right shoulder disabilities has been fully investigated as mandated by the Court's decision in Jandreau. The Board finds the evidence against the claim to be more probative than the evidence in favor of the claim. Therefore, the Veteran's claims for service connection for a low back disability and a right shoulder disability must be denied.


(ORDER ON NEXT PAGE)






ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a right shoulder disability is denied.



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


